UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2012 Commission File Number: 001-14946 CEMEX, S.A.B. de C.V. (Translation of Registrant's name into English) Avenida Ricardo Margáin Zozaya #325, Colonia Valle del Campestre Garza García, Nuevo León, México 66265 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Contents On February 23, 2012, CEMEX, S.A.B. de C.V. (“CEMEX”) informed the Mexican Stock Exchange (Bolsa Mexicana de Valores) that at the CEMEX Ordinary Shareholder’s Meeting held on February 23, 2012, members of CEMEX’s Board of Directors, as well as the members of the Audit, Corporate Practices and Finance Committees, were elected as follows: BOARD OF DIRECTORS LORENZO H. ZAMBRANO TREVIÑO Non-Independent Director (Criteria: Relevant Corporate Officer) ROGELIO ZAMBRANO LOZANO Non-Independent Director (Criteria: Third degree blood relative of the CEO) TOMAS MILMO SANTOS Non-Independent Director (Criteria: Fourth degree blood relative of the CEO) ARMANDO J. GARCIA SEGOVIA Independent Director RODOLFO GARCIA MURIEL Independent Director ROBERTO LUIS ZAMBRANO VILLARREAL Independent Director BERNARDO QUINTANA ISAAC Independent Director DIONISIO GARZA MEDINA Independent Director JOSE MANUEL RINCON GALLARDO PURON Independent Director RAFAEL RANGEL SOSTMANN Independent Director FRANCISCO JAVIER FERNANDEZ CARBAJAL Independent Director LORENZO H. ZAMBRANO TREVIÑO and RAMIRO GERARDO VILLARREAL MORALES are elected President and Secretary of the Board of Directors of CEMEX, the latter not being a Director. AUDIT COMMITTEE ROBERTO LUIS ZAMBRANO VILLARREAL President JOSÉ MANUEL RINCÓN GALLARDO PURON RAFAEL RANGEL SOSTMANN CORPORATE PRACTICES COMMITTEE DIONISIO GARZA MEDINA President BERNARDO QUINTANA ISAAC RAFAEL RANGEL SOSTMANN FINANCE COMMITTEE ROGELIO ZAMBRANO LOZANO President TOMAS MILMO SANTOS RODOLFO GARCÍA MURIEL FRANCISCO JAVIER FERNANDEZ CARBAJAL RAMIRO GERARDO VILLARREAL MORALES will act as Secretary of each of the Audit, Corporate Practices and Finance Committee without forming part of the aforementioned committees. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, CEMEX, S.A.B. de C.V. has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CEMEX, S.A.B. de C.V. (Registrant) Date: February 23, 2012 By: /s/ Rafael Garza Name: Rafael Garza Title: Chief Comptroller
